Citation Nr: 0720236	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
paresthesia of the left lower extremity.

3.  Entitlement to a compensable rating for erectile 
dysfunction (in addition to special monthly compensation 
based on loss of use of a creative organ).

4.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound (SFW) to the right forearm 
and wrist.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right thigh gunshot wound (GSW).

6.  Entitlement to a rating in excess of 10 percent for 
residuals of left calf and ankle SFW.

7.  Entitlement to a rating in excess of 10 percent for SFW 
laceration of the liver,.
8.  Entitlement to a compensable rating for residuals of a 
left thigh SFW.

9.  Entitlement to a compensable rating for residuals of head 
and back SFW.

10.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Halpern & Oliver, PLLC


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran served on active duty from June 
1966 to October 1971.  This matter is before the Board of 
Veterans? Appeals (Board) from a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In pertinent part, the 

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
paresthesia of the left lower extremity.

3.  Entitlement to a compensable rating for erectile 
dysfunction (in addition to special monthly compensation 
based on loss of use of a creative organ).

4.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound (SFW) to the right forearm 
and wrist.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right thigh gunshot wound (GSW).

6.  Entitlement to a rating in excess of 10 percent for 
residuals of left calf and ankle SFW.

7.  Entitlement to a rating in excess of 10 percent for SFW 
laceration of the liver,.
8.  Entitlement to a compensable rating for residuals of a 
left thigh SFW.

9.  Entitlement to a compensable rating for residuals of head 
and back SFW.

10.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Halpern & Oliver, PLLC


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran served on active duty from June 
1966 to October 1971.  This matter is before the Board of 
Veterans? Appeals (Board) from a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In pertinent part, the 
claims for higher ratings for Type II diabetes mellitus, 
paresthesia of the left lower extremity and erectile 
dysfunction stem from a disagreement with the initial ratings 
assigned following a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO also 
denied the increased rating and TDIU claims listed above.  

Appellate review in this case was delayed pending effort by 
the Board to clarify the veteran's representation.  In March 
2006, the RO notified the veteran that his then attorney of 
record could no longer represent him.  He was provided an 
opportunity to seek further representation.  In July 2006, 
the RO received a communication from Elie Halpern & 
Associates, P.S., requesting a copy of the claims folder to 
assist in the representation of the veteran.  The RO provided 
the requested information in October 2006.  However, the 
record did not include an appropriate power of attorney.  See 
38 C.F.R. § 20.603.  In May 2007, the Board received notice 
from Halpern & Oliver, PLLC, that they were representing the 
veteran and waiving any claim for attorney fees.  A copy of a 
properly executed VA Form 21-22a has been provided for the 
record.

The issues of entitlement to increased ratings for residuals 
of GSW to the right thigh and SFW's of the head, back, right 
forearm, right wrist, left calf, left ankle, left thigh and 
abdomen, as well as entitlement to TDIU, are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran (and his attorney) will be 
notified if any action on his part is required.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is treated with oral 
hypoglycemic agent, insulin and restricted diet, but does not 
require regulation of activities.

2.  The veteran's left lower extremity paresthesia is 
manifested primarily by a sensory loss with some decrease in 
reflexes, but does not result in significant functional 
impairment or additional organic changes.

3.  The veteran has impotence as a complication of diabetes 
mellitus. 


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
(Code) 7913 (2006).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's paresthesia of the left lower extremity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.124a, Code 8620 (2006).

3.  A separate compensable rating for the veteran's 
impotence, in addition to special monthly compensation for 
such disability, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.350, 4.14, 4.115(b), Note 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  A section 5103 notice 
for a service connection claim should advise a claimant of 
the criteria for establishing a disability rating and 
effective date of award.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The RO found the claims reasonably raised by the record and 
granted service connection (without sending VCAA notice).  
Consequently, the purposes of Section 5103 notice were met as 
the claims were granted sua sponte by the RO, and initial 
ratings and effective dates were assigned.  A VCAA notice 
letter sent in December 2005 advised the veteran of the types 
of evidence and/or information necessary to establish a 
higher rating, and to submit all information or evidence in 
his possession that may be pertinent to his claims.  A March 
2006 letter advised him of the criteria for establishing a 
disability rating and effective date of award.  The claims 
were then readjudicated in a May 2006 supplemental statement 
of the case (SSOC).

The veteran did not receive fully VCAA compliant notice prior 
to the initial adjudication of the claims.  A notice error is 
presumed prejudicial to the veteran unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 06-
7001 (Fed. Cir. May 16, 2007).  The notices sent to the 
veteran during the appeal period are such that a reasonable 
person could be expected to understand from the notice 
provided what was needed and were cured by readjudication of 
the claims in the May 2006 SSOC.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377 (2006).  In totality, the veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the record includes the 
veteran's service medical records and all identified VA 
treatment records.  There are no outstanding private medical 
records which the veteran has both identified and authorized 
VA to obtain on his behalf.  He has been provided VA 
examinations to determine the current severity of his 
diabetes mellitus and its complications.  The evidence of 
record is sufficient to decide the matters being addressed on 
the merits.



II.  Factual Basis

Historically, the veteran sustained SFW injuries during 
service, including a neuroma of the left sural nerve with 
cutaneous anesthesia over the lateral aspect of foot.  
Private clinical records show the veteran's history of low 
back injury in 1984 resulting in low back pain with radiation 
into his lower extremities.  He was recommended for 
decompression surgery after a myelogram showed a very large 
hour-glass lesion at L4-5 and collapsed disc at L4-5.

On VA examination in December 1987, the veteran described 
some loss of sensation in the left foot.  Otherwise, he 
denied having significant residuals.  His physical 
examination reported minimal residuals.

On VA examination in October 2003, the veteran reported loss 
of sensation in the hands and feet, which the examiner noted 
was probably due to a history of untreated diabetes mellitus.  
Neurologic examination of the left lower extremity was 
notable for diminished vibratory sensation and monofilament 
testing, negative deep tendon reflexes at L4 or S1, and 
normal motor strength in the flexors and extensors in the 
proximal and distal motor groups.  

An October 2003 VA Agent Orange registry examination included 
the veteran's report of being diagnosed with diabetes in 
1968.  He had a history of twelve hospitalizations due to 
Staph infection plus diabetes, but not solely for diabetes.  
His diabetic therapy consisted of oral medication and 
insulin.  He reported paresthesia in his fingertips, entire 
right foot and left forefoot.  His anterior left thigh had a 
burning sensation that worsened when his back "went out."  
He had dizziness with cold sweats that usually occurred with 
standing or strenuous activity, and sometimes with sitting.  
He was unsure whether his glucose was low during such 
incidents.  He reported urinary hesitancy with nocturia 4 to 
5 times a night.  He experienced pain in all of his joints.  
Examination was significant for an absence of sensation on 
the inferior half of the left pretibial region and the left 
lateral foot.  Reflexes were significant for 1+ biceps 
reflexes, negative ankle jerks, vibratory sensation of 5 on 
the right wrist, 2 on the left wrist, 8-9 on the right knee, 
5 on the left knee, 2 on the right lateral malleoli, 4 on the 
left lateral malleoli, 0 on the right medial great toe 
metatarsophalangeal joint, and 1 on the left medial great toe 
metatarsophalangeal joint.  His genitalia were unremarkable 
with the exception of his report of difficulty obtaining and 
maintaining erections 4 times per year.  His laboratory 
testing showed a high glucose reading.  The examiner provided 
impressions of insulin-utilizing diabetes mellitus, 
paresthesia, a 30-pound weight loss over the last year, 
headaches, hepatitis C, serologic evidence of hepatitis B, 
and erectile dysfunction.

The veteran's subsequent VA clinical records reflect a 
diagnosis of diabetes mellitus with neuropathy.  He reported 
difficulty when walking without shoes.  He had Viagra 
prescribed for erectile dysfunction.  A dietary consultation 
advised him to stay active with no scheduled exercise 
program.  His weight was reported as stable.  He had 
nighttime voiding occurring three times per night that had 
improved with Glucovance. 

Thereafter, VA clinical records reflect the veteran's 
continued treatment for diabetes mellitus.  A September 2004 
eye examination included assessments of decreased visual 
acuity of the left eye (OS) most probably due to injury as a 
child, mild non-proliferative diabetic retinopathy (NPDR) of 
both eyes (OU), mild cataracts and presbyopia.  An April 2005 
eye examination showed mild NPDR OU as well as diffuse 
cystoid macular edema (CME) of the right eye (OD) secondary 
to DM.  He was advised to restrict his caffeine intake and 
increase his fluid intake due to symptoms of dizziness and 
dehydration.

On VA examination in January 2006, the veteran reported 
treating his diabetes mellitus with Glyburide, Metformin and 
insulin injections.  He denied a history of diabetic 
ketoacidosis or hypoglycemia.  He visited his doctor 
approximately 4 times per year.  He primarily reported upper 
and lower extremity symptoms of progressive loss of strength, 
abnormal sensation, tingling and numbness.  His left-sided 
symptoms affected his ability to walk with occasional falling 
due to an inability to feel his right foot.  He urinated 5 
times during the day and 4 times during the night.  He 
described his functional impairment as loss of energy.  His 
eyes were affected due to retinopathy, and he was unable to 
achieve and maintain an erection.  In pertinent part, 
examination of the left lower extremity showed muscle and 
sensory examinations to be within normal limits.  His 
reflexes were 2+ throughout.  The examiner stated that the 
veteran's diabetes mellitus did not cause complications 
involving the eyes, heart, skin, kidneys, arteries or nervous 
system.  The diabetes also did not cause any restriction of 
activities.  His right foot neuropathy was deemed moderate in 
degree.  

On VA eye examination in February 2006 diabetic retinopathy 
and diabetes-related cataracts that resulted in decreased 
night vision and glare were diagnosed.  Otherwise, the 
veteran had no functional impairment from his eye conditions.  

Thereafter, VA clinical records include an April 2006 
ophthalmology consultation report describing mild NPDR OU.  
The veteran's s diabetic neuropathy was not responding to 
treatment with Amitriptyline, but his diabetes mellitus (DM) 
was well-controlled

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

A.  Type II diabetes mellitus

Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the condition requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The next higher rating, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, Code 
7913.

It is well established by the record that the veteran takes 
an oral hypoglycemic agent as well as insulin, and is to 
adhere to a restricted diet, to treat his diabetes mellitus.  
This meets the schedular criteria for a 20 percent rating 
under Code 7913.  The next higher 40 percent rating requires 
an additional factor of regulation of activities.  
Consequently, the critical question remaining is: Does the 
veteran's diabetes require regulation of activities?

None of the medical records on file show that the veteran's 
diabetes mellitus disorder requires him to regulate his 
activities.  His VA clinical records include a dietary 
consultation that advised him to stay active with no 
scheduled exercise program.  A VA examiner in February 2006 
specifically found that the veteran's diabetes mellitus did 
not cause any restriction of activities.  The veteran himself 
has not alleged that his diabetes requires regulation of 
activities.

The established findings correlate closely with the criteria 
for a 20 percent rating for diabetes mellitus.  The 
additional factor (regulation of activities) required for the 
next higher rating is not shown.  Consequently, a rating in 
excess of 20 percent is not warranted.  There is no basis for 
a "staged" rating in this case.  Notably, the RO has 
service connected and separately evaluated peripheral 
neuropathy of both upper extremities and the right lower 
extremity, erectile dysfunction and diabetic retinopathy as 
complications of service connected diabetes mellitus.  The 
preponderance of the evidence is against this claim; 
consequently, the reasonable doubt provisions cited above do 
not apply.  

B.  Paresthesia of the left lower extremity

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

Code 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, Code 8520.  Complete paralysis 
of the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Code 8620 refers to neuritis of the sciatic nerve while  
Code 8720 refers to neuralgia of the sciatic nerve.

The evidence reflects the veteran's description of loss of 
sensation on the inferior half of the left pretibial region 
and the left lateral foot.  He reports difficulty with 
walking, and occasional falling due to an inability to feel 
sensation in his right foot.  He generally reports loss of 
strength, abnormal sensation, tingling and numbness.  VA 
examination in January 2006 showed muscle, sensory and reflex 
examinations of the left lower extremity to be within normal 
limits.  There were no atrophic skin changes or other organic 
changes present.  Previous examinations did show some 
decrease in reflexes.  For purposes of this decision, the 
Board relates this finding to the left lower extremity 
paresthesia rather than coexisting SFW injuries to the left 
lower extremity.  Overall, the medical evidence does not show 
any significant functional impairment attributable to the 
left lower extremity paresthesia other than a sensory deficit 
with some decrease in reflexes.

Since the competent evidence of record does not show any 
significant organic changes or functional impairment of the 
left lower extremity other than a sensory loss and some 
reflex decrease, there is no basis for assigning a rating in 
excess of 10 percent for the left lower extremity 
paresthesia.  38 C.F.R. §§ 4.7, 4.31.  The veteran's 
allegations of pain, tingling and numbness sensation are 
corroborated by the record, but his allegation that his left 
lower extremity paresthesia results in significant weakness 
and functional impairment is not supported by the clinical 
findings of record.  The preponderance of the evidence is 
against the claim.  Accordingly, it must be denied.  There is 
no basis for a "staged" rating in this case.

C.  Erectile dysfunction

The veteran is receiving special monthly compensation for 
impotence (as loss of use of a creative organ) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The RO has 
assigned a separate noncompensable rating for erectile 
dysfunction by analogy to Code 7522 (for penile deformity).  
Code 7522 provides a 20 percent rating for penile deformity 
with loss of erectile power.  38 C.F.R. § 4.115b.  This 
analogy is inappropriate, as the veteran does not have 
service connected penile deformity, and as his impotence is 
not due to penile deformity. 

The veteran seeks a separate compensable rating for impotence 
in addition to the special monthly compensation which has 
been awarded.  The rating schedule does not provide for such 
a rating in addition to the special monthly compensation.  In 
fact, that would constitute pyramiding, which is prohibited 
under 38 C.F.R. § 4.14.  

In summary, the veteran seeks a benefit which the law does 
not authorize, and the claim lacks legal merit.  Hence, it 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for paresthesia of the left 
lower extremity is denied.

A compensable rating for erectile dysfunction, in addition to 
special monthly compensation for such disability, is denied.


REMAND

The Board regrets any further delay in adjudicating the 
increased rating claims, but finds that a more thorough and 
descriptive VA examination is necessary to evaluate the 
veteran's SFW and GSW residuals.  The available service 
medical records show that the veteran sustained multiple 
SFW's described as affecting his "entire body."  There is 
no evidence in the claims folder describing the back scar and 
no description of the scarring characteristics on the head.  
The SFW injury to the right hand and wrist shows scarring on 
the ulnar side of the proximal forearm and the radial side of 
the wrist.  The RO has evaluated an injury to Muscle Group 
VIII (see Code 5308), but the VA examiner in January 2006 
stated that the injury involved Muscle Group VII (see Code 
5307).  The left lower extremity shows scars on the thigh, 
the posterior mid portion region of the gastrocnemius, and 
the left Achilles' tendon.  It is unclear from the record 
what muscle groups have been involved as a result of these 
missile injuries. 

Based on the above, the Board is of the opinion that more 
fully descriptive examination findings are necessary to 
evaluate the scarring characteristics and muscle involvement 
of the service connected GSW to the right thigh and each SFW 
of the head, back, right forearm, right wrist, left calf, 
left ankle, left thigh and abdomen.  The Board must defer 
adjudication of the TDIU claim pending further development 
and adjudication of the increased rating claims.

Accordingly, the case is REMANDED for the following:

1.  Obtain compete clinical records from the 
American Lake VA Medical Center (VAMC) since May 
2006.

2.  Upon receipt of any additional evidence, 
arrange for the veteran to be evaluated by the 
appropriate physician(s) to determine the nature, 
extent, and severity of the service-connected GSW 
to the right thigh and SFW's of the head, back, 
right forearm, right wrist, left calf, left ankle, 
left thigh and abdomen.  The examiner must, to the 
extent possible, differentiate the manifestations 
due to the service-connected wounds from any other 
unrelated disability.  If this is not possible, the 
examiner should so indicate.  The veteran's claims 
folder, including the pertinent medical records 
contained therein must be reviewed by the 
examiner(s) in conjunction with the examination(s).  
All necessary tests should be performed.  The 
examiner(s) should specifically provide the 
following clinical findings:

       a) for the GSW injury to the right thigh and 
each SFW injury to the head, back, right forearm, 
right wrist, left calf, left ankle, left thigh and 
abdomen, record a complete history of the nature of 
the sustained wound and extent of injury, to 
include the location of entrance and exit wounds, 
presence or absence of retained foreign bodies and 
whether the missile injury was a deep penetrating 
wound involving muscle tissue; 
       
       b) specify the degree of injury to all muscle 
groups involved, to include whether there is more 
than one muscle group involved in the same 
anatomical region, and what functional abilities 
are affected; in evaluating the SFW to the right 
upper extremity, describe the extent of impairment, 
if any, of use of the right hand, fingers and 
thumb;
       c) identify the etiology of any neurological 
manifestations, as well as the degree of injury 
involved, and any functional impairment that 
results;
       
       d) comment as to whether the disability 
associated with each affected muscle group would be 
considered moderate, moderately severe, or severe, 
to include commenting on the presence or absence of 
the cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, 
lowered threshold of fatigue, fatigue pain, 
impairment of coordination, and uncertainty of 
movement;
       
       e) measure each scar and further provide 
findings pertaining to the presence or absence of 
soft tissue damage, frequent loss of covering of 
skin over the scar(s), pain on examination, and 
whether such scar(s) result in limitation of motion 
of the part affected; and
       
       f) with respect to the scar(s) on the head, 
the examiner should describe all visible 
characteristics of disfigurement and provide 
unretouched color photographs of the service 
connected scar(s) on the head.

3.  Thereafter, the RO should readjudicate the claims 
seeking increased ratings for residuals of GSW to the 
right thigh and SFW's of the head, back, right forearm, 
right wrist, left calf, left ankle, left thigh and 
abdomen, as well as TDIU.  The RO should separately 
evaluate all residual scarring and muscle injury 
involving the service connected GSW to the right thigh 
and SFW's of the head, back, right forearm, right 
wrist, left calf, left ankle, left thigh and abdomen.  
Consideration should be given to the provisions of 
38 C.F.R. § 4.55(e).  If any of these claims remains 
denied, the veteran and his representative should be 
furnished an appropriate SSOC and afforded the 
opportunity to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  .  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


